Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a refrigerator having a temperature control system comprising a vertical partition having a front surface and a rear surface, the rear surface facing a rear wall of the upper compartment and the front surface facing an open end of the upper compartment, an air passage formed in the vertical partition extending from a lower portion of the vertical partition to an upper portion of the vertical partition, a lower end of the air passage aligned with the through passage in the partition between the upper compartment and the lower compartment, a lower inlet opening extending through the front surface of the vertical partition to the air passage, and a damper assembly positioned proximate the lower end of the air passage, the damper assembly comprising a frame assembly defining a damper air passage through the damper assembly fluidly communicating with the air passage formed in the partition, and a door rotatably attached to the frame assembly, the door moveable between a first position and a second position, wherein when the door is in the first position the door fluidly isolates the through passage in the partition from the upper compartment while allowing the lower inlet opening in the vertical partition to fluidly communicate with the air passage in the vertical partition, and when the door is in the second position the door fluidly isolates the lower inlet opening in the vertical partition from the air passage in the vertical partition while allowing the through passage in the partition to fluidly communicate with the upper compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached PTO form 892.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
1/15/2022